ANSTEAD, Judge,
dissenting in part.
I concur in the majority’s resolution of all the issues except that I do not believe the evidence was sufficient to support the appellee’s claim that the appellant arranged for her car to be stolen so that she could file a fraudulent insurance claim. While the evidence, which established that appellant falsely claimed her car was stolen at a time after it had already been recovered by the police, may have proved that appellant was lying about the time the car was stolen and that “something was rotten in Denmark,” it did not prove her involvement in a scheme to defraud.